Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments as filed 08/26/2021 are entered.
Claims 1-4, 6-21 are pending.
Previously-established rejections made under Section 35 USC 112 are withdrawn in light of amendments.
Response to Arguments
Applicant's arguments filed 08/26/2021 have been fully considered but they are not persuasive. 
The claim is amended to include a process step for reflection alignment via adjustment of an image.  Reflection alignment in this case is when a reflection of the catheter sheath coincides with an expected sheath outer diameter location (See claim 1).
In essence, Applicant’s argument alleges that Kemp does not perform both the step adjusting the reference arm AND the reflection alignment step (i.e. adjusting the image so the reflection defining the catheter sheath coincides with an expected sheath outer dimeter location).
Applicant supports this assertions by pointing out that that Kemp discloses the reduction of z-offset (i.e. said “alignment”) is done either by adjusting the reference arm or by altering the image itself instead, but not both. (See last paragraph of page 8, onto page 9 of the Remark)
Granted the assertion were to be true, the evidence Applicant pointed to however does not seem to fit with what the claim (claim 1, as an example) actually said.
The evidence given by Applicant merely states that the reflection alignment can be made by adjustment of the image or through adjustment of the reference arms, but not both.  The not at all establish the catheter reference arm of Kemp cannot be moved for other purposes. In other words, this evidence would only be effective IF the claim language were to say the reflection alignment to be done by both adjustment of the reference arms and the image simultaneously. 
According to the newly amended claim, the adjustment of the reference arm is NOT for said aligning, but instead merely to place the catheter sheath reflection at a location beyond the catheter outer sheath interface.
Therefore, so long as Kemp can show a placement of a catheter so that a view of place the reflection of the catheter sheath at a location beyond the catheter outer sheath interface, it meets the limitations. 
Note that, even as the final calibration in Kemp is done via through image adjustment alone, however the moving the catheter is mandatory and a necessity. Namely, the apparatus has to be mechanically adjusted initially as part of placement into the organ/tissues in order to capture a pre-calibrated view. 
See Fig. 18, ¶0076, 0077, which illustrates a tomographic scan of vessel 101 before calibration through image adjustment. In this configuration, the catheter is physically adjusted into the vessel such that a view of Fig. 18 is captured. A reflection of outer surface of the catheter appears as ring 211 (seen by the catheter), and a calibration mark 219 (not yet aligned). Since the catheter can see and capture its own reflection (as ring 211), therefore this catheter is placed in manner such that the reflection is at a location beyond the location of the actual catheter outer sheath interface. 
Last but not least, it is important to point out that the claims are constructed in such a way that the claimed process is defined by intended results, rather than by the specifics the steps actually comprise.
For example, “adjusting the image so the reflection defining the catheter sheath coincides with an expected sheath outer diameter location”. This step merely tells the audience the intended result of the adjustment (reflection coincides with expected location). What it does not tell the audience is HOW the adjusting is done and what are processing operations actually occur to achieve the reflection alignment. 
Similarly, “adjusting the reference arm so as to place a reflection defining the catheter sheath at a location beyond a catheter outer sheath interface”. It merely recites the intended result for the adjustment (i.e. so as to provide a particular placement of reflection).  What it does not tell the audience is how the movement adjustment are to be specifically carried out to achieve such placement. 
Therefore the claims are broad/vague at best, so long as prior arts show the achieved results, they meet the limitations. 
In view of the above, the Examiner respectfully finds the arguments are not persuasive.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 10, 11, 13-21 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Kemp (US 2014/0270445).


As to claim 1:
Kemp discloses an image processing apparatus (Fig. 3-6 for example) comprising:

a reference arm; a sample arm; (¶0064, reference arm and sample arm)
 a catheter; (¶0006, catheter)
a catheter sheath, wherein the catheter is contained within the catheter sheath; (¶0078, Fig. 18, a catheter sheath that sheaths a catheter)
and
one or more processors (¶0009, processor) configured to perform steps of:
obtaining an image having an imaged field of view; (see at least Fig. 18 for example, image having a field of view)
obtaining reflections from the catheter; (See at least ¶ 0052, 0056, obtaining a plurality of reflections, see also Fig. 18, 211 comprises reflections of the catheter, see also 12, 13, and 15)
 and adjusting so as to place a reflection defining the catheter sheath at a location beyond a catheter outer sheath interface (See Fig. 18, ¶0076, 0077, which illustrates a tomographic scan of vessel 101 before calibration through image adjustment. In this configuration, the catheter is physically adjusted into the vessel such that a view of Fig. 18 is captured. A reflection of outer surface of the catheter appears as ring 211 (seen by the catheter), and a calibration mark 219 (not yet aligned). Since the catheter can see and capture its own reflection (as ring 211), therefore this catheter is placed in manner such that the reflection is at a location beyond the location of the actual catheter outer sheath interface)

Adjusting the image so that the reflection defining the catheter sheath coincides with an expected sheath outer dimeter location ( See ¶0090, abstract, adjustment of image can be done by transforming the dataset/on-screen image. See Fig. 20, the uncalibrated depiction where the sheath reflection line 211 is detected within vicinity of desired point 221, and displaced from calibration mark 215, thus causing unwanted obstruction in view. See Fig. 21, after adjustment, the sheath line is now shifted to be aligned with the calibration mark)

See further discussions in ¶0087, a calibration value for adjusting the catheter is determined based on analysis of reflection. See ¶0060, 0068-0073, 0077-0079, 0082-0083 discussion of reflection identified as that of catheter sheath that can overlap the subject feature (desired) as well as the correction, i.e. calibration process


As to claim 16:
Kemp discloses an image processing method for an image processing apparatus (Abstract), the method comprising:

See at least ¶ 0052, 0056, obtaining a plurality of reflections, see also Fig. 12, 13, 15) and

sending instruction so as to adjust the length of a reference arm to place a catheter sheath at a location beyond the catheter outer sheath interface. (See Fig. 18, ¶0076, 0077, which illustrates a tomographic scan of vessel 101 before calibration through image adjustment. In this configuration, the catheter is physically adjusted into the vessel such that a view of Fig. 18 is captured. A reflection of outer surface of the catheter appears as ring 211 (seen by the catheter), and a calibration mark 219 (not yet aligned). Since the catheter can see and capture its own reflection (as ring 211), therefore this catheter is placed in manner such that the reflection is at a location beyond the location of the actual catheter outer sheath interface)

sending instruction so as to adjust the image so that the reflection defining the catheter sheath coincides with an expected sheath outer dimeter location ( See ¶0090, abstract, adjustment of image can be done by transforming the dataset/on-screen image. See Fig. 20, the uncalibrated depiction where the sheath reflection line 211 is detected within vicinity of desired point 221, and displaced from calibration mark 215, thus causing unwanted obstruction in view. See Fig. 21, after adjustment, the sheath line is now shifted to be aligned with the calibration mark)

See further discussions in ¶0087, a calibration value for adjusting the catheter is determined based on analysis of reflection. See ¶0060, 0068-0073, 0077-0079, 0082-0083 discussion of reflection identified as that of catheter sheath that can overlap the subject feature (desired) as well as the correction, i.e. calibration process


Claim 20 is directed to a storage medium storing a program for causing a computer to execute the image processing method for an image processing apparatus, the method is similar to claim 16 and is thus rejected by the same reasoning.

As to claim 21:
Kempt discloses the image processing apparatus according to claim 1, the reference arm is adjusted a length that is the catheter outer diameter Dcath / 2.  ( VDL may be moved to a new position as an adjustment of the distance Zc - Zs and “changing the length of the reference path 915 so that z-offset is zero” ¶0090, since the offset for reflection zero, and if Dcath/2 length could cause no more reflection issue, then Kemp’s distance satisfy the condition of Dcath)

As to claim 2, 17:
Kempt discloses the image processing apparatus according to claim 1/16, wherein the adjusting  the image data step involves padding pixels at a lowest depth. (See Fig. 12, ¶0054, lowest depth is the furthest right hand-side on the horizontal axis of the B-scan.  See Fig. 21, new pixels are added to the lowest depth of the B scan.)

As to claim 3:
Kempt discloses the image processing apparatus according to claim 2, wherein padding pixels at a lowest depth comprises padding all frames with the same number of pixels. (See ¶0006, a plurality of images are calibrated. See Fig. 21 and associated texts, the amount of data (i.e. pixels) on the image B-scan is same with data shift out in volume)



As to claim 4:
Kempt discloses the image processing apparatus according to claim 1, wherein the adjusting image data step is done continuously during an image acquisition. (See ¶0083-0085, ¶0067-0075, and discussion of a continuous process of adjustment before display)

As to claim 18:
Kempt discloses the image processing apparatus according to claim 16, wherein the adjusting  the image data step shifting pixels from the highest depth into the lowest depth. (¶0063-0064, pixels at y=0 (i.e. highest is shifted towards the opposite direction as lowest depth possible that does not produce warping)

As to claim 6:
Kempt discloses the image processing apparatus according to claim 2, wherein the adjusting image data step is done continuously during an image acquisition. (See ¶0083-0085, ¶0067-0075, and discussion of a continuous process of adjustment before display)

As to claim 7:
0057, 0076, 0085, reflection are detected for each scan line and is analyzed in the adjustment process)
As to claim 8, 19:
Kempt discloses the image processing apparatus according to claim 1, wherein the adjusting reference arm step is implemented during initial calibration of the image processing apparatus. (See Abstract,  ¶0083-0085, ¶0067-0075, and discussion of a continuous process of adjustment as part of the calibration process before use)
As to claim 10:
Kempt discloses the image processing apparatus according to claim l, further comprising a light
source. ¶0033, light source.

As to claim 11:
Kemp discloses the image processing apparatus according to claim 1, further comprising a splitter. Kemp, ¶0045, splitter.


As to claim 13:
Kemp discloses the image processing apparatus according to claim 1, further comprising a display. (See ¶0006, display)

As to claim 14:


As to claim 15:
Kemp discloses the image processing apparatus according to claim 1, wherein the adjusting the reference arm step occurs while in the rectangular representation. (See Fig. 12, 0054)




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemp (US 2014/0270445) in view of Friedman et al. (2017/0261378).

As to claim 9:
Kempt discloses the image processing apparatus according to claim l,  however is silent on the one or more processors is further configured to adjust the reference arm so the reflection defining the catheter sheath is adjusted to a location on the image where reflections from the catheter do not wrap and/or overlap a desired field of view.
Friendman also discloses in a same field of endeavor in which to adjust the catheter for calibration purpose in which reference arms reflection are adjusted to remove any undesired reflection. (See ¶0007, 0081, 0100, 109, where adjusting comprising adjust reference arm position to align the distal tip of the catheter with optical path length)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Kemp to incorporate feature of Friendman in using adjustment 



As to claim 12:
Kemp discloses the image processing apparatus according to claim 1, however does not discloses a reference mirror.
The Examiner however assert a reference mirror is an essential element in a reflection-based OCT system like that of Kemp. 
Friedman in a related field discloses the OCT system to have a reflector such as a reference mirror, See ¶0005, 0115.
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Kemp’s system to include a reference mirror.  Such implementation allows flexibility in adjusting reference path in operation, See Friedman, ¶0005.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kemp (US 20120162660) - The disclosed automatic calibration systems and methods provide a repeatable way to detect internal catheter reflections and to shift the internal catheter reflections to calibrate an image.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/QUAN M HUA/Primary Examiner, Art Unit 2645